—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 29, 1992, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 101/2 to 21 years, unanimously affirmed.
Defendant’s current claims of improper admission of evidence of his pre-arrest silence are unpreserved (CPL 470.05). In any event, defendant’s evasive answers were properly admitted as evidence of his consciousness of guilt (People v Holland, 174 AD2d 508, 509-510, Iv denied 78 NY2d 1011). As additional reference to defendant’s pre-trial silence was strategically elicited by defense counsel on direct examination of the defense. witnesses, the prosecutor properly addressed the matter on cross-examination of those witnesses (People v Lewis, 177 AD2d 421, Iv denied 79 NY2d 949).
The court’s justification charge as a whole conveyed the appropriate legal principles (People v Powell, 168 AD2d 393, Iv denied 78 NY2d 972), and it is clear from the record that the jury duly considered the defense. In this connection, the trial court’s response to the jury’s request for a definition of the term "retreat” was an appropriate and meaningful response (see, People v Ellis, 183 AD2d 534, 536, affd 81 NY2d 854).
We perceive no abuse of discretion in sentencing.
Defendant’s additional claims of error are both unpreserved and without merit. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.